Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00367-CV

                                 In the Interest of G.E.T., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00671
                          Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

         In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is REVERSED, and this case is REMANDED to the trial court for entry of a judgment that: (1)
appoints R.T. the sole managing conservator of G.E.T. with all the corresponding rights and duties
of a sole managing conservator, including the right to receive child support from D.B.; (2) denies
all relief sought in E.C.’s petition in intervention; (3) deletes all references to joint managing
conservatorship; and (4) deletes all provisions ordering R.T. to pay child support to E.C. and to
notify E.C. of any change of employer.

       It is ORDERED that all parties bear their own costs on appeal.

       SIGNED January 13, 2021.


                                                  _____________________________
                                                  Irene Rios, Justice